Order of disposition, Family Court, New York County (Ruth Jane Zuckerman, J.), entered September 16, 1994, adjudicating respondent a juvenile delinquent and placing him with the Division for Youth for a period of 12 months, following a fact-finding determination, based upon respondent’s plea of guilty, that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of marihuana in the fifth degree, unanimously affirmed, without costs.
For the reasons stated in Matter of Deshone C. and Matter of Mark M. (207 AD2d 756), respondent’s claim that the juvenile delinquency petition was jurisdictionally defective is without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Ross and Tom, JJ.